Title: To James Madison from Sylvanus Bourne, 18 March 1802 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


18 March 1802, Amsterdam. Transmits the latest issues of the Leiden Gazette. Although many months have passed since the signing of peace preliminaries between France and Great Britain, no final arrangement has been made and the state of suspense is prejudicial to commerce. British government has ordered a “respectable fleet” to sea; this has created alarm as to the prospects for the deliberations at Amiens. The visit of the former stadtholder’s son to Paris has given rise to various speculations; “the most reasonable presump⟨tion⟩ is that it is for the purpose of arrang⟨ing⟩ the species & quantum of indemnity wh⟨ich⟩ his father is to receive for the loss of ⟨his⟩ possessions in this Country.” Expresses his pleasure at finding by the recent treasury report on U.S. finances that the country is enjoying prosperity. “The misfortunes of Europe afford us a lesson which if wise we shall not fail to profit of.”
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 3 pp.; docketed by Brent as received 31 May.



   
   A full transcription of this document has been added to the digital edition.

